DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “Generating” rather than “generating”.  Appropriate correction is required.

Claims 1 and 11 are objected to because of the following informalities: The claim recites “the current operational regulations” however should recite “the current set of operational regulations.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "validity" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "validity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore it is not clear what is meant by the validity, for example do all of the regulations .

Claims 1 and 11 recites the limitation "the validity" in step d).  There is insufficient antecedent basis for this limitation in the claim.

Further claims 1 and 11, recites “(h) subsequent to operation (g), return to operation (b).”  This is not clear to a person of ordinary skill in the art.  This feature is not clear as to whether the vehicle returns and implements the current regulations as stated in step (b), or if the vehicle implements the updated regulations when in step (b).  For example, the claim can be read in step (h) as returning to step (b) and implementing the current set of operational regulations after the replacing of the current set of operations, OR the claim could be read as performing step (b) with the updated set of regulations, however this is not clarified within the claim.  Therefore it is not clear as to whether the vehicle “returns” to “normal” driving after evading a dangerous situation or if once a dangerous situation is detected, performing an updated set of regulations for driving and implementing the updated regulations instead of the “original” regulations.

Dependent claims 2-10 and 12-20 fail to cure the deficiencies of claims 1 and 11 and are further rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kindo US 2010/0217476.

Regarding claims 1 and 11, Kindo discloses a vehicle and method configured to autonomously operate during travel, the vehicle comprising: 

sensors configured to generate output signals conveying contextual information and operational information, the contextual information characterizing a contextual environment surrounding the vehicle, and the operational information specifying operational settings of the vehicle during travel (in at least paragraph [0033], wherein the own vehicle detection sensor (2) acquires position information, vehicle speed information, and the like of the own vehicle,  i.e. operational information specifying operational settings of the vehicle during travel, and the environmental situation acquisition section (3), such as inter-vehicle communication, radar sensor, etc. for acquiring information around the own vehicle); and 
one or more processors configured by machine readable instructions to: 
(a) obtain a current set of operational regulations, the current operational regulations specifying restrictions on operation of the vehicle, the current set of operational regulations being specific to a present contextual environment (in at least paragraph [0035], wherein the ECU 4 functions as a normal traveling control unit which instructs a vehicle to travel in accordance with a normal traveling rule on the basis of the situation of the own vehicle detection sensor and the environmental situation acquisition section); 
(b) implement the current set of operational regulations to operate the vehicle autonomously (in at least paragraph [0035], wherein the ECU 4 functions as a normal traveling control unit which instructs a vehicle to travel in accordance with a normal traveling rule on the basis of the situation of the own vehicle detection sensor and the environmental situation acquisition section); 
(c) subsequent to operation (a), receive the contextual information conveyed by the output signals and determine an updated contextual environment based on the contextual information (in at least paragraphs [0046-0047], [0050-0052], and [0058], wherein as the vehicle is traveling under the normal traveling rule, own vehicle information and environmental information are acquired and the ECU determines whether the normal traveling rule becomes proper traveling or not on the basis of environmental information around the vehicle); 
(d) assess the validity of the current set of operational regulations within the updated contextual environment, wherein assessing the validity of the current set of operational regulations includes (in at least paragraphs [0046-0047], [0050-0052], and [0058], wherein as the vehicle is traveling under the normal traveling rule, own vehicle information and environmental information are acquired and the ECU determines whether the normal traveling rule becomes proper traveling or not on the basis of environmental information around the vehicle wherein the determination is made based on the route danger degree for example a peripheral mobile object route distribution of mobile objects or positions of stationary objects that will cause a potential collision); 
(e) responsive to determining at operation (d) that the current set of operational regulations are valid within the updated contextual environment, return to operation (b) (in at least paragraphs [0046-0047], [0050-0052], and [0058], wherein as the vehicle is traveling under the normal traveling rule, own vehicle information and environmental information are acquired and the ECU determines whether the normal traveling rule becomes proper traveling or not on the basis of environmental information around the vehicle, and further when the normal traffic rule becomes proper traveling based on the danger determination); 
(f) responsive to determining at operation (d) that the current set of operational regulations are invalid within the updated contextual environment, generate an updated set of operational regulations that are valid within the updated contextual environment (in at least paragraphs [0052], wherein when it is determined is S18 that the vehicle traveling in accordance with the normal traffic rule does not become proper traveling, emergency evacuation traveling control processing is performed for instructing the vehicle to perform emergency evacuation traveling control); 
(g) responsive to performance of operation (f), replace the current set of operational regulations with the updated set of operational regulations (in at least paragraphs [0052], wherein when it is determined is S18 that the vehicle traveling in accordance with the normal traffic rule does not become proper traveling, emergency evacuation traveling control processing is performed for instructing the vehicle to perform emergency evacuation traveling control); and 
(h) subsequent to operation (g), return to operation (b) (See Fig. 3 Return, and at least paragraph [0035], wherein the ECU 4 functions as a normal traveling control unit which instructs a vehicle to travel in accordance with a normal traveling rule on the basis of the situation of the own vehicle detection sensor and the environmental situation acquisition section).  

Regarding claims 2 and 12, Kindo discloses the limitations of claims 1 and 11 as shown above.  Kindo further discloses the vehicle, wherein the contextual environment includes direction of travel of the vehicle, number of lanes on a roadway, lane position of the vehicle on the roadway, topography of the roadway, position and motion of other vehicles, obstacles in the roadway, traffic conditions, and/or weather conditions (in at least paragraph [0047], wherein the environmental information acquisition processing includes the positions, movement speed, movement directions, and the like of other vehicles, other mobile objects, and stationary objects).

Regarding claims 3 and 13, Kindo discloses the limitations of claims 1 and 11 as shown above.  Kindo further discloses the vehicle, wherein the operational settings of the vehicle include throttle position, brake engagement, and/or degree of steer (in at least paragraphs [0043] and [0061], the traveling output section performs driving/traveling of the vehicle for example, traveling drive, braking, steering operations).

Regarding claims 4 and 14, Kindo discloses the limitations of claims 1 and 11 as shown above.  Kindo further discloses the vehicle, wherein the restrictions on the operation of the vehicle control speed, turn angle, braking speed, and/or position of the vehicle (in at least paragraphs [0039], traffic rules include observance of signal indication, observance of slow at place with blocked view, observance of stop, observance of do not enter, observance of stop with space on roadside, observance of no stray, observance of minimum speed, and observance of speed limit are set and paragraph [0061], wherein a normal traffic rule is set as the normal traveling rule however a rule for limiting abrupt acceleration equal to or more than a set value or a rule for limiting abrupt steering equal to or more than a set value may be used as the normal traveling rule). 

(in at least paragraph [0047], wherein the environmental information acquisition processing includes the positions, movement speed, movement directions, and the like of other vehicles, other mobile objects, and stationary objects and further in at least claim 2, wherein the traveling propriety determination unit determines whether the vehicle traveling in accordance with the normal traveling rule exceeds the degree of danger on the basis of the environmental information, wherein as each dangerous situation is determined by the traveling vehicle (a change in contextual environment), the vehicle determines the danger to the vehicle and adjusts the traveling output as a result).

Regarding claims 6 and 16, Kindo discloses the limitations of claims 1 and 11 as shown above.  Kindo further discloses the vehicle, wherein the obstacle includes one or more of another vehicle, a pedestrian, a bicyclist, and/or a motorcyclist (in at least paragraph [0047], wherein the environmental information acquisition processing includes the positions, movement speed, movement directions, and the like of other vehicles, other mobile objects, and stationary objects).

Regarding claims 7 and 17, Kindo discloses the limitations of claims 1 and 11 as shown above.  Kindo further discloses the vehicle, wherein the updated set of operational regulations adjusts the restrictions on the operation of the vehicle and/or permits circumvention on a set of road regulations (in at least paragraphs [0053-0057], wherein each scenario recognizes a danger or change in contextual environment and allows the vehicle to avoid traffic rules, such as the own vehicle is instructed to pass the opposing lane, reducing speed below a minimum speed, or traveling a side road that the vehicle is normally prohibited to enter).  


	Regarding claims 9 and 19, Kindo discloses the limitations of claims 7 and 17 as shown above.  Kindo further discloses the vehicle, wherein the set of road regulations include utilizing turn signals, staying between lane markings, following an established speed limit, and/or other traffic rules (in at least paragraphs [0039], traffic rules include observance of signal indication, observance of slow at place with blocked view, observance of stop, observance of do not enter, observance of stop with space on roadside, observance of no stray, observance of minimum speed, and observance of speed limit are set and paragraph [0061], wherein a normal traffic rule is set as the normal traveling rule however a rule for limiting abrupt acceleration equal to or more than a set value or a rule for limiting abrupt steering equal to or more than a set value may be used as the normal traveling rule).  

	Regarding claims 10 and 20, Kindo discloses the limitations of claims 7 and 17 as shown above.  Kindo further discloses the vehicle, wherein the circumvention of the set of road regulations includes ignoring utilization of turn signals, maneuvering over the lane markings, and/or exceeding the established speed limit (in at least paragraphs [0053-0057], wherein each scenario recognizes a danger or change in contextual environment and allows the vehicle to avoid traffic rules, such as the own vehicle is instructed to pass the opposing lane, reducing speed below a minimum speed, or traveling a side road that the vehicle is normally prohibited to enter).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindo US 2010/0217476 in view of Zhu US 2019/0276012.

Regarding claims 8 and 18, Kindo discloses the limitations of claims 7 and 17 as shown above.  Kindo fails to explicitly disclose however Zhu teaches the vehicle and method, wherein the updated set of operational regulations includes enablement of a collision to avoid a worse collision (in at least paragraph [0058], wherein when it is determined that the autonomous vehicle will inevitably collide with an object, based on the relative positions and speeds of the ADV and objects in view of the ADV, a trajectory is selected to minimize the potential damage is selected and followed).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle and method configured to autonomously operate during travel with the enabling of a collision to avoid a worse collision as taught by Zhu in order to reduce or minimize potential damage to the object and the ADV.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as shown below.

US 9278689 Delp discloses an automated driving system and methods are disclosed. The automated driving system includes a perception system disposed on an autonomous vehicle. The automated driving system can detect, based on an audio recording captured by the perception system, an emergency vehicle operating in an emergency mode. After detection, an image of the environment surrounding the autonomous vehicle can be captured by the perception system. Based on at least one of the audio recording and the image of the environment surrounding the autonomous vehicle, a location of the emergency vehicle in respect to the autonomous vehicle can be determined. If the location of the emergency 
Kindo US 2019/0302777 Kindo discloses an autonomous driving trajectory determination device that is configured to determine an autonomous driving trajectory of a vehicle is configured to include: a standard trajectory generation unit configured to generate a standard trajectory for the autonomous driving of the vehicle; a moving object behavior detection unit configured to detect a behavior of a moving object; a deviating moving object detection unit configured to detect a deviating moving object that deviates from a standard state set in advance based on the behavior of the moving object and the map information; a number-of-deviating-moving objects calculation unit configured to calculate the number of deviating moving objects, which is the number of deviating moving objects interfering with the standard trajectory; and a trajectory determination unit configured to determine whether or not to set the standard trajectory as the autonomous driving trajectory based on the number of deviating moving objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669